DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  Nos. 65 and 73.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 2, Line 5:  A word –to—is needed before the phrase “a base”.
Paragraph 5, Line 5:  The adverb “alternatively” should be replaced with the adjective –alternative--.
Paragraph 12, Line 6:  The word “in” before “increase” should be replaced with the word –to--.
Paragraph 13, Line 1:  The verb “reflect” should be plural to agree with the singular subject “reflector”.
Paragraph 13, Line 5:  The phrase “one a time” should be replaced with –one at a time--.
Paragraph 43, Line 6:  The article “a” before the plural “photo-detectors” is incorrect.
Paragraph 72, Line 4:  The word “it” is not needed if this refers to “Each detector”.  
Appropriate correction is required.

Claim Objections
Claims 10 and 14 are objected to because of the following informalities:  Claim 10 has an incorrect plural “claims” in line 1.  Claim 14 has an incorrect word “positionof” in line 9.  Appropriate correction is required.

This application is in condition for allowance except for the following formal matters: 
As noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The following is a statement of reasons for the indication of allowable subject matter:
Metallic plates have been used to determine capacitance level since time immemorial.  And conductive plates have been used to determine capacitance change as can be seen in the capacitive door sensor taught by Martin et al [U.S. 10,663,321] wherein conductive plates are used to detect a change in capacitance.  However, the combination of a base with a non-electrical switch comprising at least one metallic plate positionable between a first position and second position with a device head comprising at least one pair of electrical nodes having a node capacitance between them wherein the pair of electrical nodes is in proximity to a corresponding one of the at least one metallic plate wherein the node capacitance has a first value or a second value depending on the position of the metallic plate is considered unobvious when compared to the prior art.  The closest prior art is found in Rutter et al [US 2010/0117840] (supplied by applicant) wherein an alarm for detecting smoke has a base and device head with a switch; however, there is no mention of at least one pair of electrical nodes having a node capacitance with at least two separate capacitance values.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kronberg [U.S. 5,315,884] uses an array of plates to sense proximity.
Mittleman et al [U.S. 9,520,252] couples a hazard detector to a mounting plate.
Griggs et al [U.S. 10,571,312] uses an adjustable mounting system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
6/22/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687